DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “providing a wafer to generate a plurality of dies” renders the claim indefinite as “to generate” does not positively recite generating the dies which are required in the following method step. In light of the Spec at [0012], for purposes of examination, the limitation will be interpreted as “providing a wafer and generating a plurality of dies from the wafer”. Similarly, “transferring a plurality of dies … to fix the plurality of dies” will be interpreted as “transferring a plurality of dies … and fixing the plurality of dies”. Claims 2-4 depend from claim 1 and are therefore correspondingly indefinite.
Regarding claim 5, the limitation “highly transparent” renders the claim indefinite as “highly” is a term of degree which has no standard provided for measuring that degree. See MPEP 2173.05(b). For purposes of examination, the limitation will be interpreted as “transparent”. Further, the limitation “the light source” renders the claim indefinite as there is no antecedent basis. For purposes of examination 
Regarding the limitation “wherein the donor substrate is aligned with the target substrate and the position of the at least one die corresponds to the location of the landing site”, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. See MPEP 2173.05(p).  In light of the Specification at [0013] the limitation will be interpreted as “wherein when the donor substrate is aligned with the target substrate the position of the at least one die corresponds to the location of the landing site”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thothadri (U.S. PGPub 2017/0358623).
	Regarding claim 1, Thothadri teaches a die transfer method ([0002]) comprising: providing a wafer and generating a plurality of dies from the wafer ([0053], devices 110 fabricated directly on the donor substrate 100); transferring a plurality of dies to a surface of a donor substrate and fixing the 
	Regarding claim 2, Thothadri teaches forming the photoreactive adhesive layer of a viscous polymer glue ([0064], adhesive polymer, uncured or partially cured photoresist corresponds to a viscous polymer glue). 
	Regarding claim 4, Thothadri teaches wherein the distance between different landing sites on the target substrate is M times the distance between adjacent dies on the donor substrate, where M is a positive integer ([0084]).
	Regarding claim 5, Thothadri teaches a die transfer system suitable for transferring a plurality of dies ([0056]), comprising: a light source (530, [0060]), a donor substrate which is transparent to the light source having a surface provided with a photoreactive adhesive layer (Fig. 11A, 410, 420, [0056]-[0057], [0066]), wherein after the dies are generated from a wafer, the dies are transferred onto the surface to fix the plurality of dies with the photoreactive adhesive layer (Figs. 5-6, [0064], wafer 100, donor substrate 400, adhesive photoresist 420); a target substrate, having a landing site, wherein the donor substrate is aligned with the target substrate and the position of the at least one die corresponds to the location of the landing site (Figs. 11A-B, target substrate 200, [0074]-[0076]); and a light beam emitting module for emitting a radiation beam, wherein the radiation beam irradiates the donor substrate and causes the photoreactive adhesive layer on the donor substrate to drop the at least one die, thereby 
Examiner notes that limitations regarding article worked on by an apparatus (in this case, the plurality of dies) do not impart patentability to the claims. See MPEP 2115. The limitations regarding the operation of the system and dies are limitations which focus on the capabilities of the system and are being interpreted correspondingly. See MPEP 2173.05(p), citing to Mastermine Software, Inc. v. Microsoft Corp., 874 F.3d 1307, 124 USPQ2d 1618 (Fed. Cir. 2017), and MPEP 2114.I (“Features of an apparatus may be recited either structurally or functionally”).
Regarding claim 6, Thothadri teaches forming the photoreactive adhesive layer of a viscous polymer glue ([0064], adhesive polymer, uncured or partially cured photoresist corresponds to a viscous polymer glue). 
	Regarding claim 8, Thothadri teaches wherein the distance between different landing sites on the target substrate is M times the distance between adjacent dies on the donor substrate, where M is a positive integer ([0084]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Thothadri (U.S. PGPub 2017/0358623) in view of Mizuno (U.S. PGPub 2010/0258543).
Regarding claim 3, Thothadri does not explicitly teach providing a corresponding well or an adhesive layer on the landing site of the target substrate.
Mizuno teaches a donor substrate with a plurality of dies fixed on the surface of the donor substrate with a photoreactive adhesive layer (Fig. 1A, [0029], 3, [0031]), aligning the donor substrate with a target substrate, wherein the target substrate has a landing site, and the position of at least one die corresponds to the position of the landing site, irradiating the donor substrate with a radiation beam to cause the photoreactive adhesive layer to drop the at least one die, such that the at least one die is 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Mizuno with Thothadri such that the method comprises providing an adhesive layer on the landing site of the target substrate for the purpose of fixing the dies to the target substrate ([0045]).
Regarding claim 7, Thothadri does not explicitly teach providing a corresponding well or an adhesive layer on the landing site of the target substrate.
Mizuno teaches a donor substrate with a plurality of dies fixed on the surface of the donor substrate with a photoreactive adhesive layer (Fig. 1A, [0029], 3, [0031]), aligning the donor substrate with a target substrate, wherein the target substrate has a landing site, and the position of at least one die corresponds to the position of the landing site, irradiating the donor substrate with a radiation beam to cause the photoreactive adhesive layer to drop the at least one die, such that the at least one die is transferred onto the landing site of the target substrate, and fixing the at least one die at the landing site (Figs. 1B-1D, [0039]-[0046], [0055]-[0060]), wherein an adhesive layer is provided on the landing site of the target substrate (Fig. 1C, 9, [0045]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Mizuno with Thothadri such that the method comprises providing an adhesive layer on the landing site of the target substrate for the purpose of fixing the dies to the target substrate ([0045]).
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Thothadri (U.S. PGPub 2017/0358623) in view of Brandl (U.S. PGPub 2019/0127155).
Regarding claim 3, Thothadri does not explicitly teach providing a corresponding well or an adhesive layer on the landing site of the target substrate.
Brandl teaches a donor substrate with a plurality of dies fixed on the surface of the donor substrate with a photoreactive adhesive layer, aligning the donor substrate with a target substrate, wherein the target substrate has a landing site, and the position of at least one die corresponds to the position of the landing site, irradiating the donor substrate with a radiation beam to cause the photoreactive adhesive layer to drop the at least one die, such that the at least one die is transferred onto the landing site of the target substrate, and fixing the at least one die at the landing site (Fig. 1, [0069]-[0070]), wherein a corresponding well is provided on the landing site of the target substrate (Figs. 6a-6c, [0098]-[0100]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Brandl with Thothadri such that the method comprises providing a corresponding well on the landing site of the target substrate for the purpose of aligning the dies ([0099]-[0100]).
Regarding claim 7, Thothadri does not explicitly teach providing a corresponding well or an adhesive layer on the landing site of the target substrate.
Brandl teaches a donor substrate with a plurality of dies fixed on the surface of the donor substrate with a photoreactive adhesive layer, aligning the donor substrate with a target substrate, wherein the target substrate has a landing site, and the position of at least one die corresponds to the position of the landing site, irradiating the donor substrate with a radiation beam to cause the photoreactive adhesive layer to drop the at least one die, such that the at least one die is transferred onto the landing site of the target substrate, and fixing the at least one die at the landing site (Fig. 1, [0069]-[0070]), wherein a corresponding well is provided on the landing site of the target substrate (Figs. 6a-6c, [0098]-[0100]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALIA SABUR/Primary Examiner, Art Unit 2812